Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2006

USA v. Cooper
Precedential or Non-Precedential: Precedential

Docket No. 05-1447




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Cooper" (2006). 2006 Decisions. Paper 1188.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1188


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 05-1447


                            UNITED STATES OF AMERICA

                                             v.

                                    LYDIA COOPER,
                                             Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            D.C. Criminal No. 03-cr-00333-3
                              (Honorable James M. Munley)


                                          ORDER

        On April 4, 2006, the Court issued an amended opinion to correct typographical
errors existed in the final section of the concurring and dissenting opinion. The Clerk’s
office incorrectly modified the filing date of the opinion. The filing date of the opinion as
amended remains February 14, 2006 and should not have been adjusted to April 4, 2006.

       In addition the first sentence of footnote number 8 is amended as follows: ‘We are
well aware that sentencing judges normally state and resolve sentencing issues from the
bench while the sentencing proceeding is underway.”

                                                         For the Court,

                                                         /s/ Marcia M. Waldron
                                                         Clerk
Date: April 5, 2006
CLC/cc: James R. Elliott, Esq.                    William S. Houser, Esq.
        Theodore B. Smith III, Esq.